In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00103-CV




 IN THE INTEREST OF A.R.G.-A. AND I.A.R., CHILDREN




         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. FA-17-43455




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                         MEMORANDUM OPINION
            This is an appeal from a jury’s verdict terminating the parental rights of A.A. and J.R. 1

A.A. is the mother of A.R.G.-A and I.A.R. J.R. is the father of I.A.R. 2 A.A. challenges the legal

and factual sufficiency of the evidence to support the jury’s determination that statutory grounds

existed and that it was in the children’s best interests to terminate her parental rights. J.R. appeals,

maintaining the trial court erred when it allowed a witness to testify in violation of Rule 614 of the

Texas Rules of Evidence. Because we find (1) A.A. waived her legal and factual sufficiency

challenges, and (2) the trial court did not abuse its discretion when it allowed the complained-of

witness to testify, we affirm the trial court’s judgment.

            On November 18, 2017, the Texas Department of Family and Protective Services (the

Department) received a referral alleging the physical abuse of I.A.R., who was approximately two

months old at the time. The day before the referral, J.R. had been taking care of both I.A.R. and

A.R.G.-A., when I.A.R. began to scream. I.A.R. then began to show signs of rigidity in her

extremities and became “slightly unresponsive.” Shortly thereafter, J.R. contacted 9-1-1, and

I.A.R. was transported to a local hospital by ambulance and then to a children’s hospital in Dallas,

where she was admitted. A CT scan was performed on I.A.R. revealing signs of a cerebral




1
We refer to the children and the parents by initials in an effort to protect the children’s privacy. See TEX. FAM. CODE
ANN. § 109.002(d) (West Supp. 2018).
2
    The biological father of A.R.G.-A is not involved in this case.


                                                             2
convexity subdural hematoma. Neither J.R. nor A.A. were able to provide an explanation as to

how I.A.R.’s injury had occurred. 3

            Following a brief investigation, the Department removed the children from the parents’

care 4 and filed an original petition for protection of a child, for conservatorship, and for termination

of the parent/child relationship. In its petition, the Department alleged that, if reunification of the

children with their parents could not be achieved, the trial court should terminate the parental rights

of both parents because, among other things, they engaged in conduct or knowingly placed the

children with persons who engaged in conduct which endangered their physical and emotional

well-being. Following a trial, the jury found that the parental rights of J.R. and A.A. should be

terminated. 5 Thereafter, the trial court entered an order and an amended order terminating J.R.’s

and A.A.’s parental rights. This appeal followed.


3
 I.A.R. had been involved in a car accident two weeks before the incident; however, the doctor believed the blood
around I.A.R.’s brain was “too fresh” to have been the result of the car accident.
4
 Department investigators spoke with the paternal grandmother, the maternal grandmother and step-grandfather, the
maternal aunt, and A.R.G.-A.’s biological father in the hopes that a family member could be a temporary caregiver
for the children. With the exception of A.R.G.-A’s biological father, who was not in a position to care for the children,
none of the individuals were approved by the Department to be the children’s caregiver at that time. Due to I.A.R.’s
unexplained head injury while in J.R.’s care and the lack of a suitable alternative caregiver for the children, the
Department proceeded with a notice of removal.
5
    The trial court’s jury instructions stated:

            For the parent-child relationship in this case to be terminated with respect to [A.A.], the mother of
            the children [A.R.G.-A. and I.A.R.], it must be proven by clear and convincing evidence that at least
            one of the following events has occurred:

                      1.        [A.A.] has knowingly placed or knowingly allowed the children to remain in
                                conditions or surroundings which endanger the physical or emotional well-being
                                of the children; or

                      2.        [A.A.] had engaged in conduct or knowingly placed the child with persons who
                                engaged in conduct which endangers the physical or emotional well-being of the
                                children.
                                                             3
(1)      A.A. Waived Her Legal and Factual Sufficiency Challenge

         A.A. challenges the legal and factual sufficiency of the evidence (1) to support the alleged

statutory grounds for termination of her parental rights and (2) that it was in the children’s best

interests to terminate her parental rights. “The natural right existing between parents and their

children is of constitutional dimensions.” In re L.E.S., 471 S.W.3d 915, 919 (Tex. App.—Texarkana

2015, no pet.) (quoting Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985)). “Indeed, parents have a

fundamental right to make decisions concerning “the care, custody, and control of their children.” Id.

(quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). “Because the termination of parental rights

implicates fundamental interests, a higher standard of proof—clear and convincing evidence—is

required at trial.” 6 Id. (quoting In re A.B., 437 S.W.3d 498, 502 (Tex. 2014)).

         However, as a prerequisite to bringing a legal sufficiency challenge in a parental-rights

termination appeal following a jury trial, a parent must raise the issue of legal sufficiency with the

trial court in either: “(1) a motion for instructed verdict; (2) a motion for judgment notwithstanding

the verdict; (3) an objection to the submission of the question to the jury; (4) a motion to disregard

the jury’s answer to a vital fact question; or (5) a motion for new trial.” In re A.L., 486 S.W.3d
129, 130 (Tex. App.—Texarkana 2016, no pet.) (quoting In re C.Y., No. 02-15-00152-CV, 2015




See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E) (West Supp. 2018). In addition, the trial court instructed the jury
that it must also find that it was in the children’s best interests to terminate A.A.’s parental rights. Likewise, the jury
was instructed in the same manner in relation to the termination of J.R.’s parental rights to I.A.R.
6
 “Clear and convincing evidence” is that “degree of proof that will produce in the mind of the trier of fact a firm belief
or conviction as to the truth of the allegations sought to be established.” L.E.S., 471 S.W.3d at 920. “In order to
terminate parental rights, the trial court must find, by clear and convincing evidence, that the parent has engaged in at
least one statutory ground for termination and that termination is in the child’s best interest.” Id. (citing In re E.N.C.,
384 S.W.3d 796, 798 (Tex. 2012)). “This standard of proof necessarily affects our review of the evidence.” Id.
                                                            4
WL 6394559, at *2 (Tex. App.—Fort Worth Oct. 22, 2015, no pet.) (mem. op.). Here, because

A.A. failed to challenge the legal sufficiency of the evidence supporting the jury’s verdict in any

of the manners specified above, or otherwise, we find that she has failed to preserve her legal

sufficiency challenge on appeal.

            In addition, Rule 324 of the Texas Rules of Civil Procedure requires a motion for new trial

in order to preserve “[a] complaint of factual sufficiency of the evidence to support a jury finding.”

In re M.S., 115 S.W.3d 534, 547 (Tex. 2003) (citing TEX. R. CIV. P. 324(b)(2)); Cecil v. Smith, 804
S.W.2d 509, 510 (Tex. 1991). Where, as here, A.A. failed to file a motion for new trial raising a

factual sufficiency challenge to the jury’s verdict, the issue has not been preserved for our review.

            A.A.’s points of error regarding legal and factual sufficiency are overruled.

(2)         The Trial Court Did Not Abuse its Discretion When it Allowed the Complained-of Witness
            to Testify

            On Thursday, October 4, 2018, the Department called Patrick Eadey to testify. Eadey

stated that he had known A.A. since high school and that A.A. had a history of being short-

tempered. Eadey said that he had witnessed A.A. shove and punch J.R. on two separate occasions.

According to Eadey, he never saw J.R. respond to A.A. in a physical manner. Eadey also testified

that he observed A.A. hit I.A.R. on November 12, 2017, stating, “[I.A.R.] had been crying and

kept crying, and then [A.A.] picked her up and looked at her and yelled at her and told her to shut

up. And then [I.A.R.] kept crying and then [A.A.] hit [I.A.R.] on the side of the head with her left

hand.” 7 Eadey did not observe any injuries to I.A.R. after she had been hit by A.A. Eadey stated


7
    A.A. denied that she ever hit I.A.R.

                                                     5
that he did not contact the police after the incident. However, he said he told his girlfriend,

Elizabeth Redfearn, about A.A. hitting I.A.R.

            The record shows that, on Thursday evening, A.A. contacted Redfearn via Facebook

messenger. The messages were read into the record. 8 “So did [Eadey] tell you I hit [I.A.R.]?”

Redfearn wrote back, “No, he didn’t.” A.A. then asked, “And did he drink out of [sic] his dad’s?”

Redfearn responded, “Yes, all the time but only once at dad’s.” A.A. then proceeded to send

Redfearn a photograph of herself and the children. A.A. informed Redfearn that her lawyer would

be subpoenaing Redfearn to testify at trial. Redfearn responded, “It’s my pleasure to be able to

help you get your kids back.” Redfearn and A.A. also spoke on the telephone for around thirteen

minutes.

            The following day, Eadey informed the trial court that he had seen A.A. violating the Rule

by speaking to Redfearn at the courthouse. Eadey explained, “I walked outside to smoke a

cigarette and overheard them talking about what was going on in here and [A.A.] telling [Redfearn]

what to say when she testified.” Eadey continued, “I heard [A.A.] tell Ms. Redfearn to testify the

same things that she had, along with telling her to testify that I was doing drugs, as well.” Eadey

stated that A.A. and Redfearn were aware of his presence while they were speaking to one another.

When asked what he heard A.A. say specifically to Redfearn, Eadey responded, “What she had

testified about me, about saying that I was doing alcohol, like drinking all the time, and to tell them




8
    The record also contains the screen shots of the conversation between A.A. and Redfearn.

                                                           6
that I have also done drugs, as well, and that I’m an abusive person.” Eadey said that Redfearn

“was just nodding her head yeah, like yes, that she was agreeing to it.”

       During voir dire examination, Redfearn admitted that she had spoken with A.A. that

morning “about like just me getting here and just being very nervous to be here.” Redfearn stated

that she did not speak to A.A. about the trial and that “they were just talking about [their] lives.”

Although Redfearn stated that they had talked about the children, she clarified that they were only

talking about how they were doing, but nothing about the case or what she would be testifying to

during trial. According to Redfearn, the only person she had spoken to about the case was one of

the attorneys. She did admit that she had spoken to A.A. the previous night, but the conversation

was limited to whether she would testify. Redfearn also conceded that A.A. asked her if she “had

heard anything about, like, someone hitting any of [the] kids.” Redfearn stated, “[B]ut [A.A.]

didn’t like say, hey, this is what you need to say; hey, this is what was said or anything like that.

It was just a question.” When asked if she had talked to A.A. about Eadey, Redfearn responded,

“Just that I was scared that he was here.” Later that day, the Department rested its case-in-chief.

       The trial court determined that Redfearn could testify, but stated, “[T]he parties will be

able to go into cross-examination of any bias or information that may have been shared.” Redfearn

explained that she lived with Eadey between September 2017 and January 2018. During a brief

period of time, Eadey and Redfearn lived in an apartment with A.A., J.R., and the children.

According to Redfearn, Eadey was an aggressive person who drank to excess. Redfearn stated

that, during the time they lived with A.A. and J.R., Eadey would become violent “mainly to [her].”

She continued, “He would throw me around. He would hit me.” She also said Eadey would

                                                 7
destroy things when he became angry. Redfearn stated that she believed it endangered the children

when A.A. and J.R. allowed Eadey to be present with the children. Redfearn claimed that, if Eadey

testified that he told her that A.A. hit I.A.R., he would not be telling the truth.

            J.R. contends that the trial court abused its discretion when it allowed Redfern to testify

after she discussed the trial and the witnesses’ testimony with A.A., despite the fact that the Rule

had been invoked. 9 Rule 614 of the Texas Rules of Evidence states, in relevant part, “At a party’s

request, the court must order witnesses excluded so that they cannot hear other witnesses’

testimony. Or the court may do so on its own.” TEX. R. EVID. 614. 10 Further, Rule 267(d) of the

Texas Rules of Civil Procedure states that “[w]itnesses, when placed under Rule 614 of the Texas

Rules of Evidence, shall be instructed by the court that they are not to converse with each other or

with any other person about the case other than the attorneys.” TEX. R. CIV. P. 267(d). 11 The

policy behind the Rule is to minimize “witnesses’ tailoring their testimony in response to that of



9
 It was brought to the trial court’s attention that Redfearn had not been placed under the Rule because, at the time the
court instructed the witnesses not to talk to one another about the case, it was not known that Redfearn would be
testifying. However, A.A. was aware of the invocation of the Rule, along with its restrictions.
10
  Certain classes of witnesses are exempt from the Rule, including (1) a party who is a natural person or the spouse of
such natural person, (2) an officer or employee of a party that is not a natural person and who is designated as its
representative by its attorney, or (3) a person whose presence is shown by a party to be essential to the presentation of
the cause. TEX. R. CIV. P. 267(b).
11
     After swearing in the potential witnesses, the trial court instructed them as follows:

            The Rule has been invoked. That means you cannot listen to any of the testimony in this case. You
            can’t stay in here and listen to it. You can’t go in the hall and have somebody else walk out there
            and directly tell you or be there standing and chatting about it. You have to, you know, plug your
            ears. Okay? We don’t want you listening to it. You can’t come to the door and listen to it from
            outside. And when you’re testifying, even the attorneys can’t tell you what someone else has said.
            We want to know what you have to say without it being considered anyone else’s testimony, just
            yours. And this is a way to make sure that nobody tries to match up their testimony with someone
            else. No one’s saying you’re going to try to do that. We’re just trying to prevent that from occurring.
                                                               8
other witnesses and prevent[ing] collusion among witnesses testifying for the same side.” Drilex

Sys., Inc. v. Flores, 1 S.W.3d 112, 116 (Tex. 1999). If the Rule is violated, a trial court may, taking

into consideration the circumstances, allow the testimony of the potential witness, exclude the

testimony, or hold the person in contempt. Id. at 117.

       An appellate court reviews a trial court’s admission or exclusion of evidence under an

abuse-of-discretion standard. Nat’l Liab. & Fire Ins. Co. v. Allen, 15 S.W.3d 525, 527–28 (Tex.

2000). An appellate court must uphold a trial court’s ruling if there is any reasonable basis in the

record from which to do so. Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex.

1998). The erroneous failure to exclude a witness is not reversible unless it is shown to be harmful.

Elbar, Inc. v. Claussen, 774 S.W.2d 45, 52 (Tex. App.—Dallas 1989, writ dism’d).

       According to J.R, “[his] parental rights were negatively affected by Ms. Redfearn’s

discrediting [Eadey] who functionally absolved [J.R.] of harming I.A.R.” There is no question

that the two women spoke in person, by telephone, and messaged one another during the trial. But,

even assuming Redfearn and A.A.’s conversation violated the Rule, the trial court still had the

discretion to allow her testimony after considering all of the circumstances. See Drilex Sys., Inc.,
1 S.W.3d at 117. The record shows that, after the trial court discovered the alleged violation, it

proceeded to conduct a quite lengthy inquisition as to what had occurred between A.A. and

Redfearn. J.R. contends that, following A.A.’s conversation with Redfearn, “Redfearn took the

witness stand and testified just as A.A. directed: that Ms. Redfearn had never seen A.A. strike the

child, and that Patrick Eaddy [sic] was, essentially, a violent drunk.” Eadey, whose credibility

was considered by the trial court, stated that he heard A.A. tell Redfearn what to say when she

                                                  9
testified. However, according to Redfearn, whose credibility was also considered by the trial court,

she did not discuss with A.A. what had been said or asked during trial, and A.A. did not tell her

how to testify. Apparently, the trial court believed Redfearn’s version of events and found there

was little, if any, complicity between A.A. and Redfearn involving the relevant issues in the case.

Based on the record before us, we cannot say that the trial court “act[ed] arbitrarily or unreasonably

or without reference to any guiding rules or principles” when it allowed Redfearn to testify. See

Texarkana Nursing & Healthcare Center, LLC v. Lyle, 388 S.W.3d 314, 317 (Tex. App.—

Texarkana 2012, no pet.) (citing Walker v. Gutierrez, 111 S.W.3d 56, 62 (Tex. 2003)).

       J.R.’s point of error is overruled.

       We affirm the trial court’s judgment.




                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        March 5, 2019
Date Decided:          March 15, 2019




                                                 10